Case 2:20-cv-09582-JFW-E Document 92-16 Filed 07/20/21 Page 1 of 2 Page ID #:2178




                   EXHIBIT O




                                    Exhibit O
                                      425
                                           Case 2:20-cv-09582-JFW-E Document 92-16 Filed 07/20/21 Page 2 of 2 Page ID #:2179




                                                                                                         Custodian (All) by Year
                         9,000

                         8,000

                         7,000
   Date Primary Family




                         6,000

                         5,000

                         4,000

                         3,000




                                             -
                         2,000

                         1,000

                            0                                                                                                              T    - -           r

                                 Lasd       Sky Cornell       Tony Imbrenda       Roland Sprewell    Unspecified             LACFD             Brian Jordan       (blank)   Anthony Marrone   Michael Velazquez   Arlin Kahan
                                                                                                      Custodian
                                                                                                                         Custodian (All)


                                                                                  •2014 •2016 • 2017 • 2018 •2019 •2020 •2021 • (blank)
Custodian (All)                         I2014 I2016 I2017 I2018 I2019 I2020 I2021 I(blank) IGrand Total
Lasd                                         0       0    0        0          0   8,155      1      0          8,156
Sky Cornell                                  0       0    0        0          0    461       0      0              461
Tony Imbrenda                                0       0    0        0          0    171       1      0              172
Roland Sprewell                              0       0    0        0          0     78       0      0              78
Unspecified Custodian                        0       0    0        0          0     24      42      0              66
LACFD                                        8       1    3        1          4     28      11      0              56
Brian Jordan                                 0       0    0        0          0     25       1      0              26
(blank)                                      0       0    0        0          0      0       4      19             23
Anthony Marrone                              0       0    0        0          0      8       2      0              10
Michael Velazquez                            0       0    0        0          0      6       0      0               6
Arlin Kahan                                  0       0    0        0          0      2       1      0               3
Grand Total                                  8       1    3        1          4   8,958     63      19         9,057




                                                                                                                   Exhibit O
                                                                                                                     426
